Fox, J.
— The point made in this case is, that the prisoner has been committed without reasonable or probable cause; and that question turns upon whether or not a public offense has been committed triable within this jurisdiction. I deem it improper at this time to prejudice the case of the prisoner by any analysis of the evidence which has been presented, and which may be different at his trial, and of the law applied thereto. Whether it is sufficient to convict beyond a reasonable doubt, it is the province of the jury to say, and ought not to be determined in advance on habeas corpus. It is enough now to say that an examination of the sections of the code bearing on the question, and of such evidence as has been presented, fails to show that the commitment is without reasonable or probable cause. The cases cited by the petitioner are not in point, for here there is some evidence, other than the extrajudicial admissions of the party, tending to show that an offense has been committed. Let the writ be discharged, and the prisoner remanded.